Donlon, Judge:
Plaintiff has abandoned all of its several protest claims save only the claim that there was clerical error in the liquidation, in that the extension of value of 445 cases of canned beef at a unit appraised value of $14.415 per case was $6,843.13, whereas the correct extension computation should be $6,414.68.
The parties have entered into the following stipulation:
IT IS HEREBY STIPULATED, by and between the parties hereto, subject to the approval of this Honorable Court:
1) That the merchandise at bar consists of beef and gravy, assessed with duty at the rate of 3 if per pound but not less than 20 per centum ad valorem under the provisions of paragraph 706, Tariff Act of 1930, as modified by T.D. 51649.
2) That in assessing duty at the foregoing rate on the dutiable value as ascertained from the appraised value, duty was assessed on too high a value.
3) That the correct dutiable value, as calculated from the appraised value, is $19,863.69, and that duty at the foregoing rate should have been assessed in the sum of $3,972.60.
4) That the official papers comprising the court file be received in evidence, the protest be submitted on this stipulation, and plaintiff abandons the protest as to all other claims.
On the official papers received in evidence and accepting this stipulation as a statement of facts, we hold that there is clerical error, manifest from the record, in the liquidation.
The total dutiable value of all the merchandise, including the corrected extension of value of 445 cases, all computed on unit appraised values, is $19,863.69. *290Duty at the rate of 3 cents per pound, but not less than 20 per centum ad valorem, under paragraph 706 of the Tariff Act of 1930, as modified, is $3,972.60.
To the extent indicated, the protest is sustained. As to all other claims and in all other respects, the protest is overruled.
Judgment will be entered accordingly.